Order entered June 28, 2021




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                      No. 05-21-00138-CV

                                 IN THE MATTER OF Z.T.

                   On Appeal from the 305th Judicial District Court
                                Dallas County, Texas
                       Trial Court Cause No. JD-20-00919-X

                                              ORDER

        Appellant appeals from the trial court’s order certifying her to be tried as an

adult.1 Before the Court is appellant’s third motion for an extension of time to file

her brief on the merits. She requests a seven-day extension “from the date the

Record is supplemented with the missing Exhibits.” The supplemental reporter’s

record with the exhibits was filed with the Court today. We GRANT appellant’s

motion ONLY TO THE EXTENT that we extend the time to JUNE 30, 2021.

1
  As reasonably possible, courts of appeal must ensure that juvenile certification appeals are brought to
final disposition within 180 days of the date the notice of appeal is filed. See TEX. FAM. CODE ANN. §
56.01(c), (h-1); see also Order Accelerating Juvenile Certification Appeals and Requiring Juvenile
Courts to Give Notice of the Right to an Immediate Appeal, Texas Supreme Court, Misc. Docket No. 15-
9156      (Tex.     2015)     (which      may      be     accessed       at    the    following  address:
http://www.txcourts.gov/media/1055398/159156.pdf.).
      We specifically caution appellant that failure to file a brief by June 30,

2021, may result in the Court abating the appeal and remanding to the trial court

for a hearing to determine why appellant’s brief has not been filed.

                                             /s/    AMANDA L. REICHEK
                                                    JUSTICE